                    Case 1:20-cv-05138-RA Document 21 Filed 08/03/20 Page 1 of 1




      Lawrence M. Parson
      lpearson@wigdorlaw.com

      August 3, 2020

      VIA ECF

      The Honorable Ronnie Abrams
      U.S. District Judge
      Thurgood Marshall United States Courthouse
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

              Re:     Rollag v. Cowen Inc., et al.; Case No. 1:20-cv-05138-RA

      Dear Judge Abrams:

      We represent Plaintiff Kevin Rollag in the above-referenced action and write in accordance with
      Rule 1(A) of Your Honor’s Individual Rules & Practices to request and inform the Court that,
      absent an Order from the Court that differs, Plaintiff intends to respond to Defendants’ letter
      motion to seal Plaintiff’s Complaint on or by Wednesday, August 5, 2020. Plaintiff’s letter
      response will of course be submitted via ECF.

      We thank Your Honor for the Court’s attention to this matter.

      Respectfully submitted,



      Lawrence M. Pearson

      cc:     Counsel for Defendants (via ECF)

Application granted. In light of the fact that Plaintiff's Complaint was filed on July 6, 2020, Dkt. 1, and Defendants'
letter motion to seal was not filed until July 31, 2020, Dkt. 18, it is likely that "the proverbial cat is out of the bag."
SOHC, Inc. v. Zentis Sweet Ovations Holding LLC, No. 14-CV-2270 JMF, 2014 WL 5643683, at *6 (S.D.N.Y. Nov.
4, 2014); see also Gambale v. Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004) (“[H]owever confidential [the
information] may have been beforehand, subsequent to publication it was confidential no longer.”). Plaintiff's
response and Defendants' reply, if any, shall thus address the case law cited above.


SO ORDERED.
                                                                        ______________________________
                                                                        Hon. Ronnie Abrams
                                                                        8/3/2020
